            Case 1:18-cr-10364-DPW Document 68 Filed 09/13/19 Page 1 of 1



                                                           U.S. Department of Justice

                                                           Andrew E. Lelling
                                                           United States Attorney
                                                           District of Massachusetts

Main Reception: (617) 748-3100                             John Joseph Moakley United States Courthouse
                                                           1 Courthouse Way
                                                           Suite 9200
                                                           Boston, Massachusetts 02210

                                                           September 13, 2019
BY ECF
Honorable Donald L. Cabell
U.S. Magistrate Judge

          Re:       United States v. Correia
                    Criminal No. 18-10364-DPW

Dear Judge Cabell:

          At the conclusion of today’s hearing, the Court issued the following notes, in relevant part:

                    [A] dispute [] developed about 6 or so of the individuals that the gov’t listed
                    as people the def’t needed to stay away from as part of the conditions of
                    release. The court has a private session with counsel and afterward indicates
                    in open court that the dispute is resolved.

       Subsequent to the hearing, the media publicly reported that lawyers for the government
and defense agreed to remove names from Correia’s no-contact list.

          By this letter, the government and defense counsel publicly confirm that there was no
agreement to remove any names from the no-contact list and, in fact, no names were removed from
the list.

                                                           Very truly yours,

                                                           ANDREW E. LELLING
                                                           United States Attorney

                                                   By:     /s/ Zachary R. Hafer
                                                           Zachary R. Hafer
                                                           David G. Tobin
                                                           Assistant U.S. Attorneys
